Title: To James Madison from Hardin Burnley, 5 [December] 1789
From: Burnley, Hardin
To: Madison, James


Dr Sir
Richmond Novr. [December] the 5th. 1789.
Since the date of my letter to you which I wrote a few days ago the resolutions of the Committee on the amendments proposed by Congress have been reported. Those which respected the ten first were agreed to with even less opposition than they experienced in the Committee, & that wh. passed on the 11th & 12th. was rescinded by a majority of about twelve. The amendments with the resolutions on them are now with the Senate, where from the best information which I have been able to collect there is such a division in opinion as not to furnish a ground for probable conjecture as to their decision. Some of that body I am informed propose rejection in toto, others adoption, & others again wish to postpone a decision on them ’till next Session of assembly. I believe it may be said with certainty that the greater part of those who wish either to postpone or reject, are not dissatisfied with the amendments so far as they have gone, but are apprehensive that the adoption of them at this time will be an obstacle to the chief object of their persuit, the amendment on the subject of direct taxation. It is confidently said in this city that the Convention of North Carolina has adopted the Constitution by a very decided majority. I am Dr Sir yr. Most Obt. Servt.
Hardin Burnley
